Title: To George Washington from Josef Ignacio de Viar, 26 February 1790
From: Viar, Josef (José) Ignacio de
To: Washington, George



Sir.
New York Febry 26th 1790

I have just now Receiv’d three letters for your Excellency under Cover of the Post-master General of St Augustin at East Florida, which I have the honor of sending to your Excellency herein enclosed without losing the least time. Sir I am with great Regard and esteem Your Exellency’s most obt and humble Servt

Joseph Ignat[iu]s Viar

